RESOLUCIÓN
Examinado el Informe final de la Comisión de Disci-plina Judicial, así como la Reacción a informe final presen-tada por el Hon. Carlos Candelaria Rosa, se devuelve este asunto a la Comisión de Disciplina Judicial (Comisión) para que analice lo que se indica a continuación, al amparo de la Regla 34 de Disciplina Judicial, 4 LPRAAp. XV-B.
En su Resolución de Inhibición, el
juez Candelaria Rosa expresó que,
*199“[...] a base del referido Canon 20(i), y sobre todo porque este Tribunal participa y practica una concepción de Juez que tiene que ver todo con la dignidad, gallardía y prudencia judicial, mientras que nada con la teoría de pusilanimidad judicial subyacente en la Sentencia del Tribunal de Apelaciones, re-sulta forzoso resolver la INHIBICIÓN motu proprio de quien suscribe en todos los casos en que esté involucrado el Ledo. Armando F. Pietri Torres”. (Énfasis suplido). Informe de la Comisión, pág. 11.
La Comisión deberá evaluar el texto de la Resolución de Inhibición y determinar si surge de las expresiones hechas que el magistrado utilizó el mecanismo de inhibición motu proprio como un subterfugio para retirarse del procedi-miento judicial que presidía, y de todos los que participara el licenciado Pietri Torres, principalmente debido a su in-satisfacción con el dictamen del Tribunal de Apelaciones que revocó su determinación respecto al desacato que le impuso al licenciado Pietri Torres. Si concluye en la afir-mativa, la Comisión deberá entonces determinar si ese proceder violó el Canon 1 de Ética Judicial, 4 LPRA Ap. IV-B, que requiere que “[1]as juezas y los jueces respetarán y cumplirán la ley y serán fieles al juramento de su cargo”; si se violó lo dispuesto en la segunda oración del Canon 3 de este cuerpo de cánones, 4 LPRAAp. IV-B, que exige que “Mas juezas y los jueces no abandonarán ni descuidarán las obligaciones de su cargo”, y si se incurrió en una viola-ción del Canon 8 de Ética Judicial, 4 LPRA Ap. IV-B, que dispone lo siguiente:
Para el cabal desempeño de sus funciones, las juezas y los jueces serán laboriosos, prudentes, serenos e imparciales. Re-alizarán sus funciones judiciales de forma independiente, par-tiendo de una comprensión cuidadosa y consciente de la ley, libre de cualquier influencia ajena, de instigaciones, presiones, amenazas o interferencias, ya sean directas o indirectas, pro-venientes de cualquier fuente o por cualquier razón. Enmar-carán sus funciones adjudicativas en el estudio del Derecho y en la diligencia orientada hacia el empeño de descubrir los hechos esenciales de cada controversia.
La conducta de las juezas y de los jueces ha de excluir la *200posible apariencia de que son susceptibles de actuar por in-fluencias de personas, grupos, partidos políticos o institucio-nes religiosas, por el clamor público, por consideraciones de popularidad o notoriedad, o por motivaciones impropias.
La infracción de estos Cánones de Ética Judicial, en este contexto, no se le imputó al juez Candelaria Rosa en la querella, por lo que este no ha tenido oportunidad de de-fenderse de estos. No obstante, es menester destacar que estas posibles violaciones surgen de los mismos hechos im-putados en la querella, es decir, de la resolución de inhibi-ción que emitió el magistrado. Aquí no hay nueva conducta que investigar. Por lo tanto, este caso no está dentro del alcance del inciso (c) de la Regla 5 de Disciplina Judicial, 4 LPRAAp. XV-B, la cual está diseñada para que los miem-bros de este Tribunal soliciten que se investigue la con-ducta o capacidad de un juez, y de esa forma iniciar un procedimiento disciplinario.
No obstante, en vista de que este Tribunal tiene la obli-gación de salvaguardar un debido proceso de ley al magis-trado durante el transcurso de este procedimiento discipli-nario, no podemos pasar juicio de esas posibles violaciones adicionales a los Cánones de Ética Judicial en estos momentos. Lo correcto en esta etapa es devolver el asunto a la Comisión, la cual habrá de brindar al juez Candelaria Rosa la oportunidad de responder y defenderse adecuada-mente de estos señalamientos. Compárese, por ejemplo, con In re Villalba Ojeda, 193 DPR 966 (2015); In re Muñoz Fernós, 184 DPR 679 (2012); In re Martínez Almodóvar, 180 DPR 805 (2011), y Zauderer v. Office of Disciplinary Counsel of Supreme Court of Ohio, 471 US 626, 654-655 (1985). Una vez ese proceso concluya, la Comisión deberá presentarnos un informe suplementado con sus conclusio-nes adicionales sobre este asunto. El magistrado, a su vez, tendrá la oportunidad de reaccionar a ese informe suple-mentado en el plazo dispuesto en la Regla 30 de Disciplina Judicial, 4 LPRAAp. XV-B.

*201
Notifíquese a las partes, incluso al Ledo. Carlos J. López Feliciano, al Ledo. Sixto Hernández Serrano y a la Hon. Olga Birriel Cardona.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Oronoz Rodríguez emi-tió un Voto particular disidente, al cual se unieron la Jueza Presidenta Señora Fiol Matta y la Juez Asociada Señora Rodríguez Rodríguez. El Juez Asociado Señor Kolthoff Ca-raballo y el Juez Asociado Señor Estrella Martínez no intervinieron.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

Voto particular disidente emitido por la Jueza Asociada Oronoz Rodríguez, al cual se unen la Jueza Presidenta Señora Fiol Matta y la Juez Asociada Señora Rodríguez Rodríguez.
Disiento del curso de acción de una mayoría de este Tribunal. No procede dilatar nuevamente el procedimiento disciplinario al que ha estado sujeto el Hon. Carlos Cande-laria Rosa para evaluar, esta vez, si su proceso deliberativo de inhibición violó ciertos Cánones de Ética Judicial, 4 LPRAAp. IV-B.
El trámite de este asunto revela la improcedencia de la Resolución que emiten hoy varios miembros de esta Curia. Veamos.
En el 2011 un panel de jueces del Tribunal de Apelacio-nes refirió al entonces Juez Presidente Federico Hernán-dez Denton una Resolución de Inhibición del juez Cande-laria Rosa en el caso Pueblo v. Héctor Cordero Cruz y otros, *202Crim. Núm. J SC2008G0337.(1) Los miembros del panel entendieron que las expresiones del juez Candelaria Rosa en la Resolución podían constituir una violación a los Cá-nones de Ética Judicial. El entonces Juez Presidente Señor Hernández Denton remitió el asunto a la entonces Direc-tora Administrativa de los Tribunales para la investigación correspondiente. En el 2013, la Oficina de Asuntos Legales de la Oficina de Administración de los Tribunales (OAT) sometió un Informe de Investigación a la Directora Admi-nistrativa, en el cual recomendó archivar la queja y aper-cibir al juez Candelaria Rosa. Reconoció que, aunque las acciones del juez Candelaria Rosa podían constituir una violación a los Cánones de Ética Judicial, era la primera vez que el juez incurría en esa conducta, que la atribuyó al furor del momento. La Directora Administrativa archivó la queja y así lo notificó al juez Candelaria Rosa y al entonces Juez Presidente Señor Hernández Denton. El asunto debió terminar ahí.
Sin embargo, en el 2014 el Ledo. Carlos J. López Feli-ciano, en su momento miembro del panel que refirió la Re-solución de Inhibición al entonces Juez Presidente, solicitó que se le informara formalmente el resultado de la inves-tigación y que se reabriera la misma. A pesar de que el trámite descrito arriba estuvo acorde con las Reglas de Disciplina Judicial,(2) una mayoría de este Tribunal rea-brió un caso archivado en los méritos y determinó que pro-cedía notificarle el resultado de la queja al licenciado López Feliciano, así como a los otros jueces que componían el panel, y que estos tenían derecho a solicitar la reconsidera-ción del archivo de la queja. Comunicación López Feliciano, Ex parte, 191 DPR 882 (2014). Ello tuvo el efecto de comenzar, de novo, el proceso disciplinario contra el juez Candelaria Rosa ante la OAT.
*203Así, el licenciado López Feliciano solicitó la reconsidera-ción, la OAT la acogió, dejó sin efecto el archivo y presentó un Informe de Investigación ante la Comisión de Disci-plina Judicial (Comisión). La Comisión, a través de la Leda. Delia Lugo Bougal, determinó que existía causa probable para comenzar un procedimiento disciplinario contra el juez Candelaria Rosa por posibles violaciones a los Cá-nones 6, 8,14, 23 de Ética Judicial, 4 LPRAAp. IV-B. Como consecuencia, ordenó a la OAT a presentar la querella correspondiente. Los cargos que se le imputaron al juez Candelaria Rosa se circunscribieron a las manifestaciones que realizó en la Resolución de Inhibición en cuestión.
Luego del trámite de rigor, el 8 de septiembre de 2015 la Comisión presentó su Informe y concluyó lo siguiente:
[A]unque las expresiones del juez Candelaria Rosa no fue-ron acertadas y que pudiera considerarse que se excedió en la forma vehemente de defender su posición, entendemos que no existe prueba clara, robusta y convincente de que hubo viola-ciones éticas que ameriten la imposición de una sanción disci-plinaria en relación a los Cánones de Ética Judicial imputados. [...] Entendemos que lo ocurrido fue un error de juicio del juez Candelaria Rosa al momento de realizar unas expresiones en una Resolución de Inhibición, a lo que este ha hecho constar su arrepentimiento.
A la luz de lo anterior, concluimos que el juez Candelaria Rosa no incurrió en conducta constitutiva de infracción a los Cánones de Ética Judicial, y en particular en relación al Canon 6, por las expresiones contenidas en su Resolución de In-hibición, y además, por tratarse de un solo caso en su historial profesional. No obstante, sugerimos al Tribunal Supremo que aperciba al juez Candelaria Rosa para que en futuras ocasio-nes sea más cuidadoso con los estilos de redacción que utiliza en sus escritos con el fin de evitar situaciones como la de la presente Querella. Consideramos, además, que dado el mani-fiesto arrepentimiento del Juez Candelaria Rosa, y que el pre-sente proceso disciplinario es el primero contra éste y el hecho de que tampoco existen otras quejas o querellas disciplinarias pendientes en su contra ante la Oficina de Asuntos Legales de la OAT, procede recomendar la desestimación y archivo de la Querella.(3)
*204Recibido el Informe, correspondía que analizáramos las determinaciones de hechos, las conclusiones de derecho y las recomendaciones emitidas por la Comisión a los fines de determinar la sanción correspondiente, si alguna.
No obstante, hoy una mayoría insiste —por tercera vez— en extender el procedimiento disciplinario en contra del juez Candelaria Rosa y lo devuelve a la Comisión para que examine ahora las razones que proveyó este juez al inhibirse y determine si lo hizo principalmente por su in-satisfacción con el dictamen del Tribunal de Apelaciones. En caso de que la Comisión determine que en el análisis mental del juez Candelaria Rosa influyó más su descon-tento con la determinación del foro apelativo que las otras razones que dio para fundamentar su inhibición, entonces debe evaluar si violó los Cánones 1, 3 y 8 de Etica Judicial, 4 LPRAAp. IV-B.
La determinación de una mayoría de esta Curia me re-sulta desacertada. Da la impresión de que una mayoría se rehúsa a ponerle punto final a este asunto a pesar de que en dos ocasiones, tanto la OAT como la Comisión, han re-comendado archivar la queja y apercibir al juez Candelaria Rosa.
hH I — I
En la Resolución de Inhibición, el juez Candelaria Rosa basó su inhibición en el inciso (i) del Canon 20 de Etica Judicial, 4 LPRAAp. IV-B. Ese inciso dispone que un juez o una jueza se puede inhibir “[p]or cualquier otra causa que pueda razonablemente arrojar dudas sobre su imparciali-dad para adjudicar o que tienda a minar la confianza pú-blica en el sistema de justicia”. Canon 20 de Etica Judicial, supra. El juez Candelaria Rosa explicó que cuando el panel del Tribunal de Apelaciones revocó el desacato que le im-puso al Ledo. Armando Pietri Torres, dicho foro adjudicó que el licenciado Pietri Torres no tenía que obedecer sus órdenes y que él tenía que conformarse con eso. Razonó *205que esa privación de autoridad por parte del foro apelativo no solo afectaba el presente caso, sino también afectaría los casos futuros en los cuales interviniera el licenciado Pietri Torres ante él.(4) En lo pertinente, expresó:
Resulta palmario que la ostensible sumisión del criterio judicial a la voluntad irrestricta de acatar o no órdenes judicia-les conferida por la Sentencia del Tribunal de Apelaciones al Ledo. Pietri, mina la confianza pública en el sistema de justi-cia, que tiene como base fundamental la independencia judicial y el consecuente poder de dirigir el curso de los trabajos en una Sala de Justicia. Asimismo, la privación de autoridad que la Sentencia Revocatoria perpetra a este Tribunal con respecto al Ledo. Pietri, para, entre las cosas, ordenar su desempeño con alguna pretensión de acatamiento, podría tener el efecto de arrojar dudas sobre la imparcialidad del Tribunal en futuros casos de éste, tanto porque el Ministerio Público pueda especu-lar que el Tribunal esté impedido de actuar con respecto a dicho abogado, como porque acusados de delitos puedan especu-lar que el Tribunal mantenga alguna animosidad contra el mismo.
En consecuencia, a base del referido Canon 20(i), y sobre todo porque este Tribunal participa y practica una concepción de Juez que tiene que ver todo con la dignidad, gallardía y prudencia judicial, mientras que nada con la teoría de la pu-silanimidad judicial subyacente en la Sentencia del Tribunal de Apelaciones, resulta forzoso resolver la INHIBICIÓN motu proprio de quien suscribe en todos los casos en que esté invo-lucrado el Ledo. Armando F. Pietri Torres. (Énfasis suplido).(5)
Las expresiones del juez Candelaria Rosa en la Resolu-ción de Inhibición establecen que este decidió inhibirse por entender que la determinación del Tribunal de Apelaciones *206le restó autoridad frente al licenciado Pietri Torres. Ello, según estimó, era perjudicial para el ejercicio de su autori-dad en Sala, pues el licenciado Pietri Torres percibiría que no tenía que acatar sus órdenes. Entendió, además, que la determinación del foro revisor podía afectar los trámites judiciales en la sala y arrojar dudas sobre su imparcialidad como juez. Basó su conclusión en su creencia de que el Ministerio Público podía entender que el tribunal no podía actuar con respecto a dicho licenciado o que los coacusados de delitos podían especular que mantenía cierta animosi-dad contra el letrado. Como consecuencia, cualquier deter-minación que tomara en cuanto al licenciado Pietri Torres conllevaría un cuestionamiento de la imparcialidad que se le requiere como juez.
Igualmente, el juez Candelaria Rosa ha señalado en sus comparecencias que su propósito era consignar en la Reso-lución los fundamentos por los que procedía su inhibición como parte de un esfuerzo legítimo dirigido a salvaguardar la imagen de justicia e imparcialidad del tribunal.(6) Así “se erradicaba toda apariencia de que los eventos acaecidos proyectaran una incorrecta impresión de animosidad por parte de éste hacia el [l]icenciado Pietri Torres”.(7) También expresó que no tuvo la intención de retar la autoridad del Tribunal de Apelaciones ni el orden jerárquico de nuestro sistema de Tribunales.
Cabe mencionar que este Tribunal ha reconocido la im-portancia de una inhibición oportuna por parte de un juez. In re Ramos Mercado, 170 DPR 363, 404 (2007). Ello debido a que, en situaciones apropiadas, tiene el efecto de mante-ner la legitimidad y la confianza de la ciudadanía en la Ju-dicatura al proteger la imparcialidad en el ejercicio de las funciones judiciales. Id., págs. 404-405. En los comentarios sobre el Canon 20 de Etica Judicial, supra, se detalló que para determinar si existe duda razonable en cuanto a la *207imparcialidad de un juez, el criterio es objetivo, a saber, si una persona razonable que tiene conocimiento de todas las circunstancias tendría dudas sobre dicha imparcialidad. Vé-anse: In re Campoamor Redín, 150 DPR 138 (2000). En esos casos, el juez debe ser prudente y ejercer su buen juicio al determinar si procede su inhibición. Id., pág. 153.
El Tribunal de Apelaciones se ha expresado sobre este asunto y, muy atinadamente, ha dicho lo siguiente:
La decisión qne toma un magistrado [...] es una personalísima y se basa en sus propias convicciones y el conocimiento del caso que está juzgando. Todo juez tiene su conciencia que le dirige su propio camino hacía su verdad moral y jurídica. No debemos, ni vamos a intervenir en un asunto tan personal, ya que es el propio juzgador quien toma la decisión de inhibirse fundamentando su sentir. Vargas Crespo v. Soler De La Rosa, KLCE0401447, Resolución de 30 de diciembre de 2004.
De igual forma, dicho foro también ha señalado como sigue:
No obstante, al examinar la procedencia de una inhibición motu proprio, un tribunal revisor debe precisamente valorar la decisión personal de un juez de inhibirse en una causa ante sí. Es cierto que, como norma general, las razones de economía y eficiencia procesal, así como la indebida molestia y opresión a las partes y a los testigos podrían estar reñidas con el inte-rés público y la sabia administración de la justicia. Pero, en el balance de intereses, cualquier retraso adicional de la fecha del juicio que presumiblemente conlleve la asignación del caso a otro magistrado tiene que ceder ante las poderosas razones expresadas por el juez para inhibirse. No podemos menos que darle deferencia total al proceso mental, moral y anímico del juez. (Enfasis nuestro). Pueblo v. Rivera Schatz, KLCE040029, Resolución de 13 de enero de 2004.
Todo lo anterior es suficiente para concluir que el juez Candelaria Rosa se inhibió para evitar que su imparciali-dad fuera razonablemente cuestionada. No existe razón le-gítima alguna que requiera devolver este asunto a la Co-*208misión para que evalúe si en el proceso mental del juez Candelaria Rosa pesó más su desagrado con la revocación del Tribunal de Apelaciones que su interés por proteger la confianza en el sistema judicial.
Además, me preocupa que como resultado del curso de acción adoptado por la mayoría, de ahora en adelante los jueces y juezas teman que sus determinaciones de inhibi-ción puedan dar pie a un proceso disciplinario para inda-gar sobre el ejercicio mental y reflexivo que llevó a cabo ese juez o jueza y a, posiblemente, sancionarlos por ese ejerci-cio deliberativo. Parece evidente el efecto desalentador que tendrá esta determinación en los miembros de la Judicatura. Lejos de salvaguardar los procesos inhibito-rios, el dictamen de hoy es perjudicial a la idoneidad de ese procedimiento. En fin, la nueva interrogante que se envía a la Comisión requiere un ejercicio que procura la lectura de la mente de un juzgador al enfrentarse a un proceso deli-berativo personalísimo, como el que exige la inhibición.
HH H — i H-H
Por último, me preocupa que mediante la Resolución que se emite, no solo se posterga la resolución de este asunto, sino que al enviar directamente a la Comisión una nueva conducta, la mayoría comienza un tercer proceso disciplina-rio en violación de los derechos del juez Candelaria Rosa, según refrendados por las Reglas de Disciplina Judicial. Si en efecto hubiese una nueva conducta que investigar (a saber, el proceso mental y deliberativo en la determinación de la inhibición), lo que procedería, según las propias Reglas, es que se refiera a la Directora Administrativa de los Tribu-nales para que inicie una nueva investigación.(8)
*209El proceso que establece la normativa aplicable choca insalvablemente con la determinación de la mayoría, en detrimento de los derechos del juez a un proceso justo, con-forme garantizan las Reglas de Disciplina Judicial. Pro-ceso que, dicho sea de paso, revisamos hace aproximada-mente 1 año y 2 meses para que, entre otras, sirviera como mecanismo profiláctico de cualquier conducta antiética que pudiera socavar la integridad del sistema judicial, sin me-noscabar el derecho a un debido proceso de ley de los jueces y juezas. Véase In re Enmdas. Rs. Disciplina Judicial, 191 DPR 564 (2014).
IV
Por los fundamentos que anteceden, disiento de la Re-solución que hoy emite una mayoría de este Tribunal. A pesar de que la Rama Judicial tiene el deber de evaluar, investigar y sancionar a jueces y juezas por conducta incompatible con los Cánones de Ética Judicial, también te-nemos la responsabilidad de evitar que se utilice el proceso disciplinario indebidamente. Una vez la Comisión rindió su Informe en este asunto, procede que este Tribunal lo evalúe y determine qué sanción, si alguna, se le impondrá al juez Candelaria Rosa.

 El panel de jueces estaba compuesto por el juez Hernández Serrano, la juez Birriel Cardona y el entonces juez López Feliciano.


 Comunicación López Feliciano, Ex parte, 191 DPR 882 (2014) (Voto particular disidente de la Jueza Presidenta Fiol Matta).


 Informe de la Comisión, págs. 19-20.


 El juez Candelaria Rosa impuso un desacato al licenciado Pietri Torres en el caso criminal Pueblo v. Héctor Cordero Cruz, Crim. Núm. J SC2008G-0337, porque durante el procedimiento, a pesar de que el juez le ordenó a los abogados que se sentaran en sus bancas en silencio en espera de que el Jurado abandonara la Sala, el licenciado Pietri Torres se mantuvo de pie frente al tribunal y realizó ciertas expre-siones desdeñosas en un tono alto. El panel del Tribunal de Apelaciones revocó el desacato impuesto por entender que la actuación del licenciado Pietri Torres no res-pondió a un reto a la autoridad del tribunal, sino al ambiente tenso y hostil que había en Sala. Señaló que el incidente no tenía la gravedad que el Tribunal de Primera Instancia le atribuyó en su dictamen. Asimismo, entendió que el juez Can-delaria Rosa debió ejercer mayor control en el manejo del caso. Informe de la Comi-sión, págs. 3-4.


 Informe de la Comisión, págs. 6-7.


 Reacción al Informe Final, pág. 2.


 Memorando de Derecho, pág. 8.


 Concedo que ese trámite dilataría aún más el proceso. Parecería, además, ser contrario a una sana administración de los recursos. No obstante, es un precedente peligroso que, habiendo reglas que regulen este procedimiento, acudamos a excepcio-nes que coartan las garantías de un juez o jueza (o de cualquier parte) a defenderse adecuadamente en un proceso disciplinario.